DETAILED ACTION
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a current pilot program at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop:
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“means of one or a combination of the following techniques” in claim 5; 
“relaying sensor data, by bi-directional means” in claim 8;  
“further relaying the data by bi-directional means” in claim 8;
“means of calculating the apnea/hypopnea index” in claim 9;
“means of calculating future disease states of future therapeutic intervention suggestions” in claim 10;
“means of measuring patient therapeutic compliance” in claim 13; 
“means of one or a combination of the following techniques” in claim 13; and
“means of one or a combination of the following techniques” in claim 18. 

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Logan et al. (US 2012/0172678). 
Note, in order to more clearly apply prior art, claim 1 is being interpreted as the version outlined below in the 112(b) rejection of the claims.  
With respect to claim 1, Logan et al. disclose a respiratory monitor system for monitoring sleep disorders such as obstructive sleep apnea, the system comprising: 
an oral appliance 100/811;
an intra-oral electronics module 140 attached to said oral appliance 100/811, said intra-oral electronics module 140 including a first processor-based device (Logan et al., paragraph [0034]);
a smart phone 820 with a dedicated software application (it is well-known in the smart phone art that any software runs via a dedicated application), said smart phone (Logan et al., paragraph [0034) including a second processor-based device (while Logan et al. may not explicitly mention the second processor-based device, smart phones are well-known to include a processor-based device);	
a remote computer 830 including a third processor-based device (Logan et al. discloses “computerized network 830” which would inherently include a processor-based device; paragraph [0034]);
a distributed data processing architecture comprised of the first, second and third processor in communications with each other, wherein said first processor-based device and said third processor-based device communicate through the second processor-based device (as shown in Fig. 8 of Logan et al.); and
a scoring algorithm stored on a non-transitory computer readable medium either on said smart phone or said remote computer:
External observer monitoring system [ which is disclosed as smart phone 820 in paragraph (0034)] may be capable of receiving and processing data simultaneously from two or more user monitoring systems. External and/or user monitoring systems may also be capable of receiving and processing data from external sources, such as weather reports, normative data and historical data. Logan et al., paragraph [0059]

 wherein said scoring algorithm is configured to process  raw intra-oral data into clinical measures of sleep apnea disease state or progression (Logan et al. paragraph [0095]):
	With respect to claim 2, Logan et al. disclose that said intra-oral electronics module 140 is removably attached to the oral appliance 100/811 via cover 180 (Logan et al., paragraph [0034]; Fig. 2). 
	With respect to claim 3, Logan et al. disclose said intra-oral electronics module contains a breath flow sensor (“airflow sensors,” Logan et al., paragraph [0047]). 
With respect to claim 8, Logan et al. disclose a method for monitoring a patient undergoing oral device-based sleep apnea therapy, the method comprising: 
a. receiving intra-oral sensor data from one or more sensors configured to track both patient sleep performance, and therapeutic compliance (Logan et al., paragraphs [0066] and [0053]); 
b. relaying sensor data, by bi-directional means (“transmitter,” Logan eta l., paragraph [0059], to a smart phone 820, aka, “external observer monitoring system,”) with a dedicated APP (it is well-known in the smart phone art that any software runs via a dedicated application) running an apnea disease scoring algorithm (Logan et al, paragraph [0095]);
c. further relaying the data by bi-directional means from said smart phone with a dedicated APP to a remote computer 830, smart phone or tablet for display of therapeutic data to health care workers (“Which in turn may be communicating with an optional storage system 840,via a computer network 830,” Logan et al., paragraph [0034]).
	With respect to claim 11, Logan et al. disclose a means of measuring breath gas flow (“airflow sensors,” Logan et al., paragraph [0047]). 
	With respect to claim 12, Logan et al. disclose a means of measuring biologic indicators of sleep apnea disease state (“pulse oximeter technology,” Logan et al., paragraph [0095]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al. (US 2012/0172678), as applied to claims 1 or 8 above, and further in view of Shah et al. (US 2018/0116863). 
With respect to claim 4, Logan et al. disclose the claimed respiratory monitor system except that they are silent on whether the smart phone with dedicated APP processes raw intro-oral data into the apnea/hypopnea index using an apnea disease scoring algorithm. Logan et al. disclose that the smart phone runs software (via an application as mentioned above). Shah et al. teaches a microprocessor that uses software using the AHI index (Shah et al., paragraph [0100]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Shah et al. with the system disclosed by Logan et al. because the apnea/hypopnea index is a well-known measure used for diagnosing sleep apnea and therefore would have been obvious to try in the recited system.  
With respect to claim 9, Logan et al. disclose the claimed method except that they are silent on whether method further comprises means of calculating the apnea/hypopnea index using the apnea disease scoring algorithm. Logan et al. disclose that the smart phone runs software (via an application as mentioned above). Shah et al. teaches a microprocessor that uses software using the AHI index (Shah et al., paragraph [0100]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Shah et al. with the method disclosed by Logan et al. because the apnea/hypopnea index is a well-known measure used for diagnosing sleep apnea and therefore would have been obvious to try in the recited method.  

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al. (US 2012/0172678), as applied to claims 1 and 8 above, and further in view of Shanjani et al. (US 2018/0000563). 
	With respect to claim 5, Logan et al. disclose the claimed system except for the intra-oral electronics module measuring patient device use (compliance by means of one or a combination of the recited techniques. However, Shanjani et al. disclose an intra-oral electronics module ECI which measures patient device use (compliance) by means of the following technique: 
d. measures of patient sounds (“The intraoral vibration patterns may also originate from intraoral activities, such as teeth grinding, speech, mastication, breathing, snoring, etc. The sensor data generated by the vibration sensors can be processed to determine appliance usage and/or patient compliance,” Shanjani et al., paragraph [0175]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Shanjani et al. with the system disclosed by Logan et al. for the advantage of an automated way for determining that the patient is complying with the prescribed therapy using the intro-oral device. 
	With respect to claim 13, Logan et al. disclose the claimed method except for the means of  measuring patient device therapeutic compliance by means of one or a combination of the recited techniques. However, Shanjani et al. teach a means of measuring patient device therapeutic compliance by means of the following technique: 
d. measures of patient sounds (“The intraoral vibration patterns may also originate from intraoral activities, such as teeth grinding, speech, mastication, breathing, snoring, etc. The sensor data generated by the vibration sensors can be processed to determine appliance usage and/or patient compliance,” Shanjani et al., paragraph [0175]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Shanjani et al. with the method disclosed by Logan et al. for the advantage of an automated way for determining that the patient is complying with the prescribed therapy using the intro-oral device. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Logan et al. (US 2012/0172678), as applied to claim 1 above, and further in view of Radmand (US 2019/0091061).
With respect to claim 6, Logan et al. disclose the claimed system except that they are silent on if said intra-oral electronics module is divided into two or more devices and wherein the divided devices communicate with each other using mesh networking techniques. However, Radmand teach an intra-oral electronics module that is divided into two or more devices (e.g., devices 30, 32, 34, 35, 50, 60, Radmand, paragraph [0031]; Fig. 2). It is noted that the phrase, “wherein the divided devices communicate with each other using mesh networking techniques” is functional statement of desired use in an apparatus claim. An apparatus is limited by structural limitations. The two or more devices disclosed by Radmand could have the capability of communicating with each other using mesh networking techniques if so configured. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Radmand with the system disclosed by Logan et al. for the advantage of providing multiple sensor at different locations to provide more detailed data of the user’s condition.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al. (US 2012/0172678), as applied to claims 1 or 8 above, and further in view of Giridharagopalan (US 2017/0196727). 
With respect to claim 7, Logan et al. disclose the claimed system except that they are silent on whether a predictive analytics algorithm for sleep apnea therapeutic use is integrated into either said smart phone with dedicated APP or said remote computer.  However, Giridharagopalan teach a system including an intra-oral appliance 18 having sensors 12 in communication with a controller 14 that is similar to the smart phone with a dedicated application. The controller 14 receives data from the sensors 12 and has a predictive analytics algorithm for sleep apnea therapeutic use integrated into the controller 14 (Giridharagopalan, paragraph [0020], Fig. 1). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Giridharagopalan with the system disclosed by Logan et al. for the advantage of predicting the presence and/or severity of sleep apnea that a patient may have (Giridharagopalan, paragraph [0020]). 
With respect to claim 10, Logan et al. disclose the claimed method except that they are silent on whether a predictive analytics algorithm for calculating future disease states of future therapeutic intervention suggestions  is used  on either said smart phone with dedicated APP or said remote computer.  However, Giridharagopalan teach a method including an intra-oral appliance 18 having sensors 12 in communication with a controller 14 that is similar to the smart phone with a dedicated application. The controller 14 receives data from the sensors 12 and has a predictive analytics algorithm for sleep apnea therapeutic use integrated into the controller 14 (Giridharagopalan, paragraph [0020], Fig. 1). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Giridharagopalan with the method disclosed by Logan et al. for the advantage of predicting the presence and/or severity of sleep apnea that a patient may have (Giridharagopalan, paragraph [0020]). 


	
[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, the term phrase, “with dedicated APP” is vague and indefinite. For purposes of expediting examination this phrase will be interpreted as --with a dedicated software application.--
In claim 1, line 5, the terms “devices (1) and (3)” lack antecedent basis in the claims. For purposes of expediting examination, “device (1)” will be interpreted as  a first of the three processor-based devices that is located in the intra-oral electronics module. “Device (3)” will be interpreted as a third of the three processor-based devices that is located in the remote computer, and the unmentioned “device (2) will be interpreted as a second of the three processor-based devices that is located in the smart phone.
In claim 1, lines 7-9, Applicant’s listing does not appear to grammatically follow in the claim. In other words, it is not clear what Applicant is attempting to communicate with the listing of said intra-oral electronics module, said smart phone with dedicated APP, and said remote computer with dedicated program.
For purposes of expediting examination, when applying prior art, claim 1 will be interpreted as follows:
--1.	A respiratory monitor system for monitoring sleep disorders such as obstructive sleep apnea, the system comprising: 
	an oral appliance;
	an intra-oral electronics module attached to said oral appliance, said intra-oral electronics module including a first process-based device;
a smart phone with a dedicated software application, said smart phone including a second processor-based device;
a remote computer including a third processor-based device;
a distributed data processing architecture comprised of the first, second, and third processor-based devices in communications with each other, wherein said first processor-based device and said third processor-based device communicate through said second process-based device; and
a scoring algorithm stored on either said smart phone or said remote computer, wherein said scoring algorithm is configured to process raw intra-oral data into clinical measures of sleep apnea disease state or progression.--


In claim 4, Applicant recites a statement of intended use. While there is nothing inherently wrong with this, it does not structurally further limit the claim. If applicant intends to structurally further limit the claim, claim 4 could be rewritten as follows:
--4.	The system of claim 1, wherein the dedicated software application located on the smart phone includes an apnea disease scoring algorithm configured to process raw intra-oral data into an apnea/hypopnea index.--
Claim 5, also recites statements of intended use without the recitation of structure to carry out the recited functions. 
Also in claim 5, the listed techniques are not all techniques, per se. The functions in claim 5 could be recited structurally as follows:
--5.	 The system of claim1 wherein the said intra-oral electronics module is configured to measure patient device use (compliance) by one or a combination of the following techniques: 
	a. determining resistivity between exposed terminals on a housing of the intra-oral electronics module;
	b. measuring of head movement;
	c. measuring of breathing flow;
	d. measuring of patient sounds; 
	e. measuring of pulse-oximetry data;
	f. measuring of mean humidity, mean pressure, or mean temperature; and
	g. measuring of biologic indicators of a disease state.--
Note, that in the above suggestions, the term “configured” provides structural recitation of the claimed functions. 
Claim 13 has a similar problem that could be corrected in a similar manner.
In claim 8, Applicant recites relaying sensor data, by bi-directional means” and “further relaying the data by bi-directional means.” It is not clear what Applicant intends to mean by “bi-directional means” since Applicant is only reciting the transfer of data in one direction. It is further noted that the specification does not use the term “bi-directional” and therefore does not add any clarification to the term. For purposes of expediting examination, “bi-directional” will be interpreted as any type of communication of sensor data.. 


Claim Objections
The claims are objected to because the abstract is included on the last page of claims. 
37 C.F.R. 1.75 (h) requires that the claim or claims must commence on a separate physical sheet or electronic page. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material.

Claims 1, 4, 5, 13, 14, and 18 are objected to because of the following informalities:  
Claim 1 includes an extraneous period in line 3. 
Claim 14 includes an extraneous period in line 5 and line 8.
Claims 5, 3, 14, and 18 do not end with a period.
According to § 608.01(m) of the Manual for Patent Examining Procedure (MPEP), each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). It is suggested that Applicant review the claims of the references cited in this Office action to get a better understanding of how claims should be written.
In claim 4, line 2, it appears that “intro-oral” should actually be --intra-oral.--
In claim 4, line 2, “the apnea/hypopnea index” lacks antecedent basis in the claims. In claim 2, “said body” has no antecedent basis in the claims. This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus if an element such as “apnea/hypopnea index” exists in the claim, Applicant must first recite in the claims that there is “an apnea/hypopnea index” before referring to “the apnea/hypopnea index” or “said apnea/hypopnea index.” If Applicant wishes to indicate that the apnea/hypopnea index” is known in the art, Applicant may recites --a known apnea/hypopnea index-- or --a conventional apnea/hypopnea index--. 
Claim 9 has a similar problem.
In claim 5, line 3, “the module housing” lacks antecedent basis in the claims. This objection could be overcome by reciting --a housing of the intra-oral electronics module--. 
	Appropriate correction is required.


	Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “bi-directional means” as recited in claim 8 of the specification.






Drawings
The drawings are objected to because:
Figs. 2-3, 7, 9, 10 include unnecessary shading which reduces the reproducibility and legibility of the drawings [see 37 C.F.R. 1.84(m)]. 
Figs. 6, 13, 18, 20, and 21 include text that is too small. Text in drawings should be at least 1/8 inch in height [see 37 C.F.R. 1.84(p)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended” or “new.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” (if an existing drawing sheet is being changed) or “New Sheet” (if  a new sheets are being added to the previous total number of drawing sheets) pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	


Allowable Subject Matter
Claims 14-20 would be allowable if rewritten or amended to overcome the objections to the claims, set forth in this Office action.

The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, claims 1 (incorporating subject matter of claim 6 using structural language) and claim 14 is presented to applicant for consideration: 

1. 	A respiratory monitor system for monitoring sleep disorders such as obstructive sleep apnea, the system comprising: 
	an oral appliance;
	an intra-oral electronics module attached to said oral appliance, said intra-oral electronics module including a first process-based device, and wherein said intro-oral electronics module is divided into two or more devices, wherein said two or more devices are configured to communicate with one another using a mesh network; 
a smart phone with a dedicated software application, said smart phone including a second processor-based device;
 a remote computer including a third processor-based device;
the first, second, and third processor-based deviceswherein said first processor-based device and said third processor-based device communicate through said second process-based device; and



 stored on either said smart phone or said remote computer, wherein said scoring algorithm is configured to process

14. 	A respiratory monitor system for monitoring sleep disorders such as obstructive sleep apnea, the system comprising: 
[[a.]]three or more processor-based devices in communications with each other, said devices comprising:
an intra-oral electronics module, a smart phone with a dedicated software applicationa remote computer;[[.]] 	
i. wherein said intra-oral electronics module iseach sub-module being equipped with a sensing means and a processing means, and wherein each one of the sub-modules is configured to wirelessly communicate with another one of the sub-modules, and
ii. wherein each said sub-module is configured as a node.

The following is a statement of reasons for the indication of allowable subject matter: 
Claims 14-20 have been indicated as containing allowable subject matter primarily for the intra-oral module being comprised of two or more intra-oral electronic sub-modules, all sub-modules equipped with sensing and processing means and all sub-modules in wireless communications with each other. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf


		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        June 17, 2021